

	

		II

		109th CONGRESS

		1st Session

		S. 1286

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 22, 2005

			Mr. Kennedy (for himself

			 and Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To require States to report data on

		  medicaid beneficiaries who are employed.

	

	

		1.Short titleThis Act may be cited as the

			 Health Care Accountability

			 Act.

		2.State requirement to

			 report data on medicaid beneficiaries who are employed

			(a)Reporting

			 requirementSection 1902(a)

			 of the Social Security Act (42 U.S.C. 1396a(a)) is amended in the first

			 sentence—

				(1)by striking and at the end

			 of paragraph (66);

				(2)by striking the period at the end of

			 paragraph (67) and inserting ; and; and

				(3)by inserting after paragraph (67) the

			 following new paragraph:

					

						(68)provide for the annual reporting by the

				State, using data only from applications by individuals for medical assistance

				under the State plan, on each employer in the State with 50 or more employees

				who received medical assistance under this title at any time during the

				previous year, such reporting to include with respect to the employer (A) the

				name and address of the employer, (B) the number of employees who receive such

				medical assistance during the previous year, which may include a separate

				listing of the numbers of part-time and full-time employees if such data is

				available, (C) the number of individuals who receive such medical assistance

				during the previous year who are spouses or dependents of such employees, (D)

				the cost to the State of providing such medical assistance during the previous

				year to such employees, spouses, and dependents, and (E) the ratio of employees

				who receive such medical assistance during the previous year to the total

				employees in the State during that previous

				year.

						.

				(b)Effective

			 dateThe amendments made by

			 subsection (a) shall apply with respect to 2006 and each subsequent

			 year.

			(c)Initial

			 reportNot later than July 1,

			 2006, the Secretary of Health and Human Services shall provide for an initial

			 mid-year report by each State with a State plan approved under title XI or XIX

			 of the Social Security Act of the information described in section 1902(a)(68)

			 of such Act, as added by subsection (a).

			(d)Rule of

			 constructionNothing in this

			 Act shall be construed as superseding requirements for the protection of

			 patient privacy provided for under section 264(c) of the Health Insurance

			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note), under part

			 C of title XI of the Social Security Act, or under any other provision of

			 Federal law.

			

